Citation Nr: 1812394	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  16-08 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for service-connected major depressive disorder, formerly evaluated as adjustment disorder with depressed mood, previously claimed as anxiety and depression. 

2. Entitlement to service connection for an acquired psychiatric disorder due to sexual trauma.

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Stacey P. Clark, Attorney




ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2004 to October 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction now lies with the St. Petersburg, Florida RO. 

The Veteran perfected an appeal for an increased rating for migraines with a February 2016 substantive appeal to the Board.  Subsequently, in a rating decision dated March 2016, the RO granted a 50 percent evaluation for the service-connected migraines.  Because this rating constitutes the maximum benefit for the disability and the Veteran has not initiated an appeal regarding the disability, an increased rating for this period is not under appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barerra v. Gober, 112 F.3d 1030 (1997); AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran initially filed for a claim for a psychiatric disorder secondary to sexual trauma she faced in the military.  The RO developed the claim as service connection for a "mental disorder due to sexual trauma," noting also that she had diagnoses of anxiety, adjustment disorder, and depressed mood.  As the record shows several psychiatric diagnoses, the claim of service connection for a mental disorder has been recharacterized to an acquired psychiatric disorder to encompass any psychiatric disorder shown as caused by military sexual trauma however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2012).  This claim is separate from her already service-connected depressive disorder that was not related to military sexual trauma, but instead related to her in-service diagnosis of a personality disorder. 


The Board has jurisdiction over the Veteran's claim for TDIU under Rice, which found that where a claimant, or the record, raises the question of unemployability due to the disability for which an initial rating is sought, then part of the claim for increased compensation is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447(2009).  In this case, the Veteran has applied for TDIU due to her psychological and migraine symptoms on several occasions, including in correspondence dated March through May 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's diagnosed depressive disorder causes difficulties in most aspects of her life, including in her academic and occupational pursuits and her social life.  She experiences frequent suicidal ideation and suffers from symptoms of anxiety, hypervigilance, and depression because of her psychological disability.  

2. The Veteran experienced an in-service personal assault that caused her now diagnosed acquired psychiatric disorder. 

3. The Veteran's disabilities prevent her from obtaining and maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1. An increased evaluation of 70 percent, but not greater, is warranted for the Veteran's depressive disorder.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9434, 9440 (2017).

2.  The criteria for service connection for an acquired psychiatric disability due to sexual trauma have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3. The criteria for a TDIU rating have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims. 

In regard to her claims for an acquired psychiatric disability due to military sexual trauma and TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.  

Regarding her other claim for increase, the record reflects that the Veteran was provided all required notice in a letter mailed in July 2015.  However, VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed.  Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 38 U.S.C.A. § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Thus, VA's duty to notify in this case has been satisfied.  The RO sent the Veteran a letter, prior to adjudication of her claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required, to include as to the downstream initial rating claim.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In regard to the Veteran's claim for an acquired psychiatric disorder secondary to military sexual trauma, the Board finds that there is sufficient evidence in this case to corroborate the Veteran's account of an in-service personal assault.  In July and August 2015, the Veteran reported that her first sexual assault occurred "on or about fall 2004 while stationed on the USS McHenry."  The Veteran stated that she was moved to shore duty after the assault and a suicide attempt and then reassigned to another ship.  She stated that a second sexual assault occurred between March and April 2006, reporting that the men said things that "were insulting and nasty."  She reported that after talking to her "chief" the insults and harassment stopped for a week, but that they resumed shortly thereafter.  She stated that along with saying insulting things to her, service men "would hold me down or do something to force me to scream."  She said because of this, she attempted to commit suicide. 

Service treatment records (STRs) document several instances where the Veteran reported anxiety and depression.  While she was in service she was evaluated by a psychologist twice.  STRs show that she attempted to commit suicide while she was in service.  She was eventually transferred off of her ship because of the harassment.  Soon after service, she reported to private psychologists that she had suffered in-service sexual assault.  She stated that the sexual violence she had faced while in service had contributed to her troubled mental state and had caused continued psychological symptoms.  Since that time, she has been consistent in reporting her sexual assault and has provided evidence of other witnesses to her experience.  The Board acknowledges that such an ordeal must have been very difficult for the Veteran to live through and recognizes the struggle she faced during service and now continues to face because of the violence in service.  As such, the Board finds as a matter of fact that the Veteran suffered military sexual trauma while she was in service. 

The Board recognizes that the Veteran has been diagnosed with multiple mental disorders as discussed above to include anxiety, major depressive disorder, adjustment disorder with mood disorder, and an unspecified personality disorder.  However, VA is precluded from differentiating between the symptoms of the Veteran's service-connected depressive disorder and those of her other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  As in the instant case it is not possible to distinguish the effects of a depressive disorder from the other psychiatric disorders, the reasonable doubt doctrine dictates that all symptoms be attributed to the acquired psychiatric disorder.  Id.  Furthermore, because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of the Veteran's overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (holding that while it is possible for two mental disabilities to have different symptoms and be evaluated separately, if the manifestations of two mental disabilities are the same, a separate evaluation is not warranted).  

Therefore, because there are no ratable psychiatric symptoms beyond the scope of the already service-connected pathology, there is no remaining nonservice-connected psychiatric disorder for consideration in this appeal.  For these reasons, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for acquired psychiatric disorder as caused by military sexual trauma.  38 U.S.C.A. § 5107  (b); 38 C.F.R. § 3.102.

While a March 2016 VA examination ultimately found that the Veteran's acquired psychiatric disability was not caused by events in service, the examiner based his conclusion on the finding that there had not been sexual assault in service.  Curiously, however, the examiner reviewed the Veteran's STRs, which show her suicide attempt, her transfer, and her psychiatric symptoms, and noted the Veteran's credible testimony, where she stated she had been sexually assaulted in service, providing detail of the events, but still concluded that there had not been a sexual assault shown by the record.  Because the VA examiner drew a conclusion that was directly contradicted by the contemporaneous evidence, the negative opinion cannot be assigned any probative weight and will be disregarded.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based; thus, the Board may reject a medical opinion based on an inaccurate factual predicate).  

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for an acquired psychiatric disability have been met.  

III. Increased Rating - Major Depressive Disorder

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Under diagnostic code (DC) 9434 (major depressive disorder) and 9440 (chronic adjustment disorder), psychiatric symptoms are rated at 50 percent when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9434, 9440. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not limited to those symptoms listed in the General Formula.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

The entire history of the disability must be considered and, if appropriate, separate "staged" ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award based on a claim for increase shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); see 38 C.F.R. 3.400(o)(1).  In a claim for increase, the effective date of an award may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1)-(2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  As noted in Harper, 38 U.S.C. § 5110 (b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim and not when a claim is filed and the increase in disability is subsequently ascertainable 

Thus, the proper analysis is determining the earliest date that an increased rating was 'ascertainable' within the meaning of 38 U.S.C.A. § 5110 (b)(2) and if ascertainable on a date within one year before receipt of the claim for such increase, the effective date should be the date of ascertainable increase; otherwise, the proper effective date is the date of receipt of the formal or informal claim.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a person who has personal knowledge of matters that can be observed and described by a non-expert.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

In correspondence dated June 2012, the Veteran reported that she had just begun work at a day camp, but was having difficulties coping in a work environment with many people.  She reported that she was afraid of having an anxiety attack and being unable to continue working at that job. 

In December 2012, the Veteran reported that her depressive disability affected all parts of her life, including causing relationship difficulties that ultimately led to divorce.  She stated that she often wanted to be alone and reported having suicidal thoughts and difficulties in her work and schooling.  In September 2013, the Veteran applied for an increased rating for her disabilities. 

According to VA treatment records dated February through March 2013, the Veteran reported that she was unable to work due to her symptoms of her psychiatric and migraine disabilities.  She again reported suicidal thoughts with specific plans to carry out the action.  She reported that "all her troubles" started when she was in the military, and that since that time her psychological symptoms had greatly inhibited her well-being.  She stated her suicidal thoughts began in service when she "took pills to kill myself."  Treatment notes show that the Veteran struggled with occupational difficulties and could not keep a job because of the anxiety caused by interacting with other people.  She reported quitting four jobs in nine months because of her distrust for other people and anxiety in the work place.  A PTSD screening conducted at that time showed that she had positive indications for PTSD. 

In a November 2013 psychological evaluation, the examiner noted that the Veteran's psychological disability caused occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning normally.  The Veteran reported that three months prior she attempted to commit suicide and while she had no specific suicidal plans at the time, it was noted she suffered from continued suicidal thoughts.  She reported that after suffering sexual assault while aboard a ship in service, she was distrustful of others now, which affected all aspects of her life.   

In her notice of disagreement dated December 2013, the Veteran reported that she stayed in the house "90% of the time" and that she had quit many jobs because of her depressive disorder.  In that month, she was dismissed from an academic program for failing to meet a required GPA minimum.  She reported at that time that stress had caused her poor academic performance.  She also reported that in September 2013 she was going to become homeless because of her inability to work. 

In correspondence dated March 2015, the Veteran reported that she was hospitalized because of her psychological symptoms and that she suffered anxiety attacks that occurred "daily."  She reported that she had withdrawn from six classes within the last six months "all because of what I went through while I was in the service."  She reported that because of her symptoms, she had been unable to hold a job down "longer than seven months." 

Private medical records show that the Veteran was hospitalized in July 2015. 

In correspondence dated August 2015, the Veteran reported that since leaving service her life had been "pure hell."  She said that she felt "dead on the inside" and did not "know how to cope with life."  She reported hypervigilance, spontaneous anger, and trust issues.  She said that she had trouble sleeping at night because of her experiences in service.  She also reported having thoughts of suicide.

In correspondence dated August 2015, the Veteran's mother reported that since she left service she has become "very stressed out, angry at times, and a depressed person that I do not know."  She said that her daughter had told her she wanted to kill herself and could not cope with life.  The mother stressed the fact that the symptoms the Veteran now experienced dramatically affect both of their lives. 

In correspondence dated August 2015, the Veteran's friend reported that the Veteran suffered dramatic mood swings and depression.  He reported that he called emergency services for her after she had reported suicidal thoughts and other debilitating psychological symptoms.  He stated that he had witnessed her attempt to commit suicide previously.  

In a psychological examination dated March 2016, the examiner noted that despite the Veteran suffering from multiple disabilities, it was not possible to differentiate which psychological disability caused which symptoms, the examiner noting that the symptoms were "inextricably interlinked."  The examiner found that the Veteran's symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and inability to perform occupational tasks only during periods of significant stress.  The examiner noted that she was struggling financially and that she was recently hospitalized because her friend believed her to be suicidal.  She reported that she was withdrawn and easily upset.  The examiner noted that the Veteran was well groomed and there were no active suicidal or homicidal thoughts, but that she was "discouraged." 

Analysis

Based on a review of the record, the Board concludes that the Veteran meets the criteria for a higher evaluation of 70 percent (but not greater) for her major depressive disorder.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected psychiatric disorder, the evidence shows no distinct periods of time during the appeal period when her disorder varied to such an extent that a rating greater or less than 70 percent would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The record shows that the Veteran has ongoing suicidal thoughts and ideations that have resulted in her hospitalization.  Her symptoms of depression have permeated all parts of her life, causing difficulties in academics, in occupational pursuits, and in social relationships.  She has reported disturbed mood, social anxiety, and daily panic attacks that affect her ability to function independently.  She has reported that she stays inside "90% of the time" because of her symptoms.  On review of all the evidence, a 70 percent rating is warranted.  

The Board notes that the Veteran's symptoms impact most areas of her life.  Based on the information provided by the Veteran and her family, it is clear that she has difficulties in social situations.  She described being unable to work in a public environment, feeling the pressure of interacting with people would cause her panic attacks.  She has attempted to work and attend school on multiple occasions, but her psychiatric symptoms have prevented her from maintaining employment of academic pursuits.  She struggles with a depressed mood most days and reports that she has had multiple suicide attempts in the past several years.  

The Board finds that the Veteran's symptoms more closely approximate the criteria for a 70 percent rating, rather than a 100 percent rating.  There has been no indication that the Veteran cannot perform activities of daily living.  The Veteran does not suffer from memory loss of close relatives or her own name.  She does not endorse gross impairment in thought processes or communication.  She is not disoriented to time and place other symptoms of a similar type or severity as those listed among the criteria for a 100% disability rating.  Overall, her symptoms affect most areas of her life (as contemplated by a 70% disability rating), but do not amount to total occupational and social impairment. 

In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is inapplicable, other than to the extent of allowing an increase in the rating from 50 to 70 percent, because otherwise the preponderance of the evidence is against a higher rating.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.21. 

As to extraschedular consideration, because the symptoms listed in the rating schedule are merely examples of the type, severity, frequency, and duration, of symptoms that would justify a psychological rating, the rating schedule covers all the Veteran's symptoms.  The Board notes that it has considered all the Veteran's psychological symptoms in accordance with the schedular criteria (as explained above).  See Vazquez-Claudio, 713 F.3d at 112; Mauerhan, 16 Vet. App. at 436.  Therefore, the schedular criteria are not inadequate and extraschedular referral is not warranted.  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008). 

IV. TDIU

An award of TDIU requires that a veteran be unable to obtain or maintain a substantially gainful occupation as a result of a service-connected disability, and that the veteran have a single service-connected disability rated at 60 percent or more, or at least one service-connected disability rated at 40 percent or more with an additional service-connected disability sufficient to bring the combined rating to 70 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is whether the Veteran's service-connected disabilities are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The effective date for the grant of TDIU is governed by the increased rating provisions of 38 C.F.R. § 3.400(o).  See Hurd v. West, 13 Vet. App. 229 (2000). 

The Veteran meets the schedular requirements for TDIU.  She is currently rated at a 70 percent for her depressive disorder and additionally is rated at a 50 percent disability for her migraines.  Therefore, the Veteran has met the schedular requirement for TDIU consideration. 

Based on a review of the record, the Board concludes that the Veteran meets the criteria for TDIU.  Since her application for increase in September 2013, she has reported that her service-connected disabilities inhibit her ability to work in any occupational setting.  The record shows that despite her attempts she has been unable to maintain gainful employment.  In her application for TDIU in March 2016, she reported three different jobs between October 2010 and March 2016, each of which she held for less than 20 days.  Additionally, the record shows that the Veteran has not been able to maintain her academic pursuits because of her disabilities.  Overall, it is clear that her migraines and her psychiatric symptoms prevent her from obtaining and maintaining substantially gainful employment.  Therefore, TDIU is warranted. 






ORDER

An increased evaluation of 70 percent, but not greater, is granted for the Veteran's depressive disorder.

Entitlement to service connection for an acquired psychiatric disability due to military sexual trauma is granted. 

Entitlement to a TDIU rating is granted. 





______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


